Citation Nr: 0701515	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  97-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for loss of sense of 
smell as due to an undiagnosed illness.

2.	Entitlement to service connection for joint and bone 
pain as due to an undiagnosed illness.

3.	Entitlement to service connection for gastritis as 
secondary to the veteran's service-connected lumbar 
paravertebral myositis (LPM) including medication taken 
for the service-connected LPM.

4.	Entitlement to an increased initial rating for LPM, 
evaluated at 20 percent disabling prior to October 25, 
2004, and as 40 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
February 1969 and served in the United States Army National 
Guard of Puerto Rico from August 1987 to February 2003, 
during which he had active duty from January to July 1991 
and, apparently, from January 2002 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The veteran's appeal was 
subsequently transferred to the VA RO in Newark, New Jersey, 
that currently has jurisdiction over his appeal.

The Board notes that the veteran perfected an appeal as to a 
claim for service connection for memory loss or dementia as 
due to an undiagnosed illness.  However, in a July 2005 
rating decision, the RO granted service connection for an 
adjustment disorder with mixed features of depression and 
anxiety, with alcohol dependence in remission, and awarded a 
30 percent disability rating under Diagnostic Code (DC) 9413-
9440.  See 38 C.F.R. §§ 4.20, 4.130, DC 9412, 9440 (2006).  
The symptomatology considered in the schedular criteria that 
evaluate that disability level include "depressed mood, 
anxiety, suspiciousness, panic attacks...[and] mild memory loss 
(such as forgetting names, directions, recent events)".  
Thus, to the extent that the symptomatology alleged by the 
veteran in his claim for service connection for dementia or 
memory loss is already contemplated in the July 2005 RO 
determination that awarded service connection for an 
adjustment disorder, the Board is of the opinion that any 
further appellate consideration of his claim for service 
connection for dementia and memory loss as due to an 
undiagnosed illness is rendered moot.  See e.g., 38 C.F.R. § 
4.14 (2006) (precluding the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses).  If the appellant wants to claim an increased 
rating for his psychiatric disorder, he should do so with the 
RO.

Furthermore, in a January 2005 rating decision, the RO 
awarded a 40 percent rating for the veteran's service-
connected LPM, effective from October 25, 2004.  Upon review 
of a June 2005 VA neurological examination report that 
diagnosed possible bilateral radiculopathy, in a July 2005 
rating decision, the RO deferred a decision as to the matter 
of entitlement to compensation for bilateral lumbosacral 
radiculopathy.  However, in an August 2005 letter to the 
veteran, and in the December 2005 supplemental statement of 
the case (SSOC), the RO noted a claim for service connection 
for bilateral lumbar radiculopathy as due to the veteran's 
service-connected LPM.  While that issue was not properly 
developed for appellate consideration (neither a rating 
decision nor notice to the veteran was issued by the RO), the 
matter of a separate compensable rating for bilateral 
lumbosacral radiculopathy as due to the veteran's service-
connected LPM is addressed in the remand below.

Additionally, during the pendency of his appeal, the veteran 
has testified during three personal hearings at the RO: in 
July 1997, July 1999, and in April 2005.  In September 2003 
he requested to testify at both a RO hearing and a video 
conference hearing with a Veterans Law Judge (a Board 
hearing) and, in March 2005 written statements, the veteran 
said he wanted to testify at a Board hearing at the RO, but 
then said he wanted to testify at a hearing at the RO, that 
was conducted the next month.  In an October 2006 letter, the 
Board asked the veteran to clarify his hearing request and 
return the enclosed form specifically indicating his hearing 
preference.  The veteran returned the form signed, but 
without indicating a hearing preference.  He enclosed a 
lengthy written statement that did not indicate he wished to 
testify during a Board hearing.  As such, the Board is of the 
opinion that all due process requirements were met regarding 
the veteran's hearing preference.

Finally, in March 2005 written statements, the veteran 
appears to raise a claim for an effective date earlier than 
December 1, 2004 for the award of a clothing allowance, 
although it is not entirely clear.  During his April 2005 
hearing, he described having a "bad knee" that he 
attributed to military service and said he was unable to work 
because of his disabilities (an unappealed June 2002 rating 
decision denied his claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU)).  Thus, the veteran or his 
representative should contact the RO if he wishes to file 
claims for an effective date earlier than December 1, 2004 
for the award of a clothing allowance, service connection for 
a knee disorder, or a TDIU.

The matter of a rating in excess of 40 percent from October 
25, 2004 for the veteran's service-connected LPM to include a 
separate compensable rating for bilateral radiculopathy is 
being remanded, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of loss of sense of smell have been variously attributed 
to a known clinical diagnosis of anosmia and the 
objective medical evidence of record demonstrates that 
such diagnosed anosmia disorder is not related to any 
period of active military service.

2.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of joint and bone pain have been variously attributed to 
known clinical diagnoses of osteoarthritis and bilateral 
carpal tunnel syndrome (CTS) and the objective medical 
evidence of record demonstrates that such diagnosed 
joint and bone disorder is not related to any period of 
active military service, nor is arthritis shown to have 
been manifested within one year of discharge from active 
service.

3.	The objective medical evidence of record preponderates 
against a find that the veteran currently has any 
diagnosed gastritis as due to his service-connected LPM, 
including medication prescribed for it.

4.	For the period prior to October 25, 2004, the objective 
and probative medical evidence of record reflects that 
the veteran's service-connected LPM was manifested by 
flare ups on motion, symptoms such as pain, weakness, 
stiffness, and limited motion, including forward flexion 
limited to 45 degrees, extension to 13 degrees, and 
left/right rotation to 45 degrees, but not symptoms 
approximating severe lumbosacral strain, severe 
limitation of motion, severe intervertebral disc 
disease, or ankylosis, nor does he experience 
incapacitating episodes totaling four to six weeks 
yearly.


CONCLUSIONS OF LAW

1.	Loss of sense of smell was not incurred in or aggravated 
by active service, to include as being due to or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2006).

2.	A disorder manifested by joint and bone pain was not 
incurred in or aggravated by active service, to include 
as being due to or a manifestation of an undiagnosed 
illness, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5103, 5103A, 5106, 5107 (West 
2002 & 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2006).

3.	Gastritis was not incurred during active service and no 
current gastritis is proximately due to, the result of, 
or aggravated by service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1997). 

4.	The schedular criteria for an initial rating in excess 
of 20 percent prior to October 29, 2004 for the 
veteran's service-connected LPM are not met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.27, 4.71a, DC 5299-5292 
(2002), effective prior to September 23, 2002; 38 C.F.R. 
§ 3.102, 3,159, 4.71a, DC 5293 (2003), effective 
September 23, 2002; 68 Fed. Reg. 51,454, 51,456-57 (Aug. 
27, 2003), 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5237 
(2005), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, in an October 2006 letter, the RO provided the 
appellant with notice consistent with the Court's holding in 
Dingess.  Further, as the appellant's claims for service 
connection and an increased initial rating are being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In August 2001, September 2003, and August 2005 letters, the 
RO informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the appellant was 
advised, by virtue of detailed May 1997 and September 2003 
statements of the case (SOCs) of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that the SOCs 
issued by the RO clarified what evidence would be required to 
establish service connection and an increased rating.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, he has testified during 
three personal hearings at the RO (in July 1997, July 1999, 
and April 2005) and that neither he nor his representative 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

A.	Legal Criteria

Under 38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In the present case, the veteran appears to be asserting that 
he suffers from disabilities that are manifestations of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to Title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998 and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as "[a]ny 
diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) Headache."  
In addition, the VEBEA extended the period during which an 
undiagnosed illness must be manifested, to the requisite 10 
percent degree, to December 31, 2006.  The changes effected 
by the VEBEA were mandated to become effective on March 1, 
2002.  To afford the veteran the maximum benefit of the law, 
to whatever extent those changes are pertinent to the issues 
in this case, the Board will consider both the pre- and post-
VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness. (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service- connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness. The effective 
date of all of the cited amendments was March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); see also Soyini v. Derwinski; Sabonis v. 
Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia from February to July 1991.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

B. Factual Background and Analysis

1.	Service connection for Loss of Sense of Smell as Due to 
an Undiagnosed Illness

Service medical records are not referable to complaints of, 
or treatment for, a loss of sense of smell.  

Post service, the veteran underwent a VA Protocol Persian 
Gulf War Registry examination in June 1994.  He complained of 
a loss of sense of smell (olfactory sense) for the past one 
or two years.  Cranial nerve I bilateral anosmia was noted.  
Pertinent diagnoses include olfactory deficit.  

The veteran underwent VA examinations in November 1994 that 
diagnosed anosmia, cause unknown.  The neurological 
examination report indicates a history of loss of smell for 
at least six months.  Cranial nerve examination was normal.  
The ear, nose, and throat (ENT)/loss of smell examination 
report indicates that the veteran denied a history of trauma 
with no sneezing.  His nasal septum was straight with no pus 
or polyps.  He was unable to smell ammonia or freshly brewed 
coffee.  His ears and larynx were normal.  X-rays of his 
sinuses taken in September 1994 were normal.  The diagnosis 
was anosmia, cause unknown.  

During his July 1997 personal hearing at the RO, the veteran 
testified that his condition began after he left the Persian 
Gulf War area and was manifested by an inability to smell 
perfumes, dead animal odors, and rotten food like salami.

VA outpatient records dated from March 1996 to August 1997 do 
not reflect treatment for the claimed disability.

An October 1997 VA medical opinion indicates that the 
veteran's anosmia (loss of smell), confirmed by the VA ENT 
and neurological examinations, was the manifestation of 
organic disease of the olfactory nerve that, in this case, 
was determined to be of unknown cause.  

During his July 1999 personal hearing at the RO, the veteran 
said he had no olfactory problems prior to his Gulf war 
service and, that approximately eight or nine months later, 
he noticed the loss of sense of smell when buying perfume.  
He did not seek medical treatment and reported the problem 
during his VA Persian Gulf War Registry examination.  He said 
he was told that he had a problem with cranial nerves that 
the condition would not improve with any treatment.

A November 2004 VA neurological examination report reflects 
the veteran's complaints of loss of sense of smell.  The 
pertinent diagnosis was anosmia, etiology unknown.

VA outpatient medical records dated in February and March 
2005 indicate that the veteran reported a loss of sense of 
smell since the Persian Gulf War.  The diagnosis was anosmia 
and he was referred for an ENT examination.  According to a 
March 2005 ENT consultation record, the veteran was referred 
for loss of sense of smell since 1991.  He denied nasal 
congestion, facial pain or pressure, paroxysmal nocturnal 
dyspnea, head trauma or epistaxis.  No lesions were observed, 
and a computed tomography (CT) scan was requested to rule out 
lesions.  

During his April 2005 personal hearing at the RO, the veteran 
complained of a loss of sense of smell since his 
participation in the Persian Gulf War for which he sought 
medical treatment and was advised that it would never return.

A June 2005 VA neurological examination report indicates that 
the veteran's past medical history includes complaints of a 
loss of smell perception (anosmia since 1991).  He denied any 
injury at that time.

The Board notes that the veteran's claimed loss of sense of 
smell has been diagnosed as anosmia, and accordingly there is 
no basis for his claim that a disorder manifested by loss of 
sense of smell is due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  In this regard, several of the 
VA medical examinations of record have variously identified 
the veteran's claimed loss of smell as attributed to 
"anosmia".  Thus, the relevant medical evidence does not 
show that the veteran currently has an undiagnosed illness 
that can be related to service under the provisions of 38 
C.F.R. § 3.317.  As the veteran's claimed disorder has been 
diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 cannot be used to establish service connection.  See 
38 C.F.R. § 3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are not referable to complaints or 
diagnosis of, or treatment for, loss of sense of smell.  The 
evidence of record shows that the first objective medical 
findings of loss of sense of smell were not until June 1994, 
at the veteran's VA Persian Gulf War Registry examination.  
However, there has been no competent medical evidence linking 
the veteran's diagnosed loss of sense of smell disorder to a 
period of active military service.  In fact, in an October 
1997 medical opinion, a VA physician opined that the 
veteran's diagnosed anosmia was a manifestation of organic 
disease of the olfactory nerve of unknown cause.  

While we are sympathetic to the veteran's belief that his 
diagnosed loss of sense of smell disorder is related to his 
period of Gulf War service, and note that he is competent to 
report symptoms he experienced in-service, he is not 
qualified to render an opinion as to whether the currently 
diagnosed anosmia is related to service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v, Derwinski, 2 Vet. App. 492, 495 (1992).  The 
objective medical evidence or lack thereof, is more probative 
in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  38 
U.S.C.A. § 5107(b).

2.	Service Connection for Joint and Bone Pain as Due to an 
Undiagnosed Illness

The service medical records reflect complaints of low back 
pain in March and July 1991, but are otherwise not referable 
to complaints or diagnosis of, or treatment for, a disorder 
manifested joint and bone pain

Post service, during his June 1994 VA Persian Gulf War 
Registry examination, the veteran complained of joint pain 
and weakness.  Diagnoses included joint pain.

VA outpatient records dated from September 1994 to January 
1995 indicate results of a December 1994 nerve conduction 
study/velocity study were normal with no evidence of CTS.

A November 1994 VA neurological examination report reflects 
the veteran's complaints of arthralgias, particularly in the 
hands with a sensation of numbness.  A November 1994 VA 
orthopedic examination report indicates he complained of 
cramps and numbness in his hands and was noted to have 
contractures, but no hand or wrist swelling and no 
deformities.  X-rays were normal.  Diagnoses included 
bilateral wrist contractures and cervical paravertebral 
myositis.  

During his July 1997 personal hearing at the RO, the veteran 
argued that his joint and bone pain was manifested in his 
hands, legs, feet, and wrists.  He said he used to run a 
marathon of 6 kilometers in approximately 45 to 48 minutes, 
but it now took over an hour.

The VA treatment records dated from March 1996 to August 1997 
reflect treatment for the veteran's cervical spine.

During his July 1999 personal hearing, the veteran said he 
had joint pain, particularly in his hands and fingers, like 
cramps or contractures, and in his ankles since 1991 or 1992.  
He received no formal treatment and took Tylenol or the 
medication prescribed for back pain. 

Service medical records dated in April 2002 indicate that the 
veteran fell down the stairs a week earlier and complained of 
left knee pain.  On examination, there was minimal edema, 
with a superficial abrasion on the patella and normal 
strength.

VA outpatient medical records, dated from 2003 to 2004, 
reflect the veteran's complaint and treatment for left knee 
pain.  A December 2003 radiology report reflects mild 
degenerative joint disease of the left knee.

According to VA examination reports dated in October and 
November 2004, the veteran complained of left knee pain and 
bilateral pain and numbness in his hands.  The pertinent 
diagnoses were osteoarthritis in the left knee and bilateral 
CTS.

The Board notes that the veteran's claimed joint and bone 
pain disorder has been diagnosed, and accordingly there is no 
basis for his claim that joint and bone pain is are due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In this regard, several of the VA medical examinations 
of record have specifically identified the veteran's claimed 
joint and bone pain disorder as osteoarthritis of the left 
knee and bilateral CTS.  Thus, the relevant medical evidence 
does not show that the veteran currently has an undiagnosed 
illness that can be related to service under the provisions 
of 38 C.F.R. § 3.317.  As the veteran's claimed disorder has 
been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 cannot be used to establish service 
connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed joint and bone pain disorder.  The evidence 
of record shows that the first objective medical findings of 
joint and bone pain were not until June 1994 and, in November 
1994 bilateral wrist contractures were diagnosed.  Diagnoses 
of osteoarthritis of the left knee and bilateral CTS were 
rendered during October and November 2004 VA examinations.  
However, there has been no competent medical evidence linking 
the veteran's osteoarthritis of the left knee and bilateral 
CTS, to a period of active military service or during any 
applicable presumption period.  Arthritis was first shown 
years after service.

While the Board is sympathetic to the veteran's sincere 
belief that his joint and bone disorder is related to his 
period of Gulf War service, and notes that he is competent to 
report symptoms he experienced in-service; he is not 
qualified to render an opinion as to whether the current 
osteoarthritis and bilateral CTS are related to service.  See 
Routen v. Brown, supra; Espiritu v, Derwinski, 2 Vet. App. at 
492.  The objective medical evidence or lack thereof, is more 
probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case.  
38 U.S.C.A. § 5107(b).

3.	Service Connection for Gastritis as Due to the Veteran's 
Service-Connected LPM

In a January 2001 written statement, the veteran claimed 
service connection for gastritis as due to medication 
prescribed for his service-connected LPM.

Service medical records are negative for complaints or 
diagnosis of, or treatment for gastritis.

Post service, private medical records dated in February 2002 
indicate the veteran was seen in an emergency room with a 
tentative diagnosis of gastritis.  In February 2003, he was 
seen in an emergency room with complaints of a stomach 
problem with heartburn and diarrhea.  The diagnosis was 
exacerbation of gastroesophageal reflux disease (GERD).

The veteran underwent VA examination in October 2004.  He 
complained of heartburn and mild abdominal pain 
intermittently since 1977.  He took prescribed medication for 
his low back pain since 1996 and had heartburn since then 
that was controlled by his taking Tums.  Upon examination, 
the examiner reported that results of a double contrast upper 
gastrointestinal (UGI) series performed at the time were 
normal bowel gas pattern.  The pertinent diagnoses were 
gastritis/gastroesophageal GERD that, the VA examiner opined, 
was "not likely related to medications" for LPM, given the 
normal UGI findings.

During his April 2005 personal hearing at the RO, the veteran 
complained of low back pain for which he took prescribed 
medication.

A June 2005 VA examination report for gastrointestinal 
disorders indicates that the examiner reviewed the veteran's 
medical records.  The veteran gave a history of having back 
problems since 1993 for which he initially took medication 
every six hours as needed.  He later developed persistent 
abdominal pain, was evaluated in an emergency room, advised 
to discontinue the medication, and was switched to Naprosyn, 
that he still took.  It was noted that in February he was 
privately treated.  The veteran still complained of episodic 
abdominal pain, particularly after taking Naprosyn.  He 
described the abdominal pain as crampy and usually located at 
the epigastric area and the right upper quadrant area.  He 
denied nausea or vomiting, and a history of rectal bleeding 
or melanic stools.  His weight was stable and he denied any 
difficulty with swallowing or chewing.  He underwent a double 
contrast, and denied undergoing an esophagogastroduodenoscopy 
(EGD) in the past.  Upon clinical examaintioin, the diagnosis 
was no active gastritis at that time.  The VA examiner 
commented that results of the UGI double contrast study 
performed in November 2004 were unremarkable, thus the 
symptoms described (by the veteran) were not caused by 
military service 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  In the context of claims for secondary service 
connection, there must be medical evidence showing an 
etiologic relationship between the service-connected 
disability on the one hand and the condition said to be 
proximately due to the service-connected disability on the 
other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  
Secondary service connection may also be warranted for a non- 
service-connected disability when that disability is 
aggravated by a service- connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The veteran has contended that service connection should be 
granted for gastritis that he asserts is due to medication 
prescribed for his service-connected LPM.  The record 
demonstrates that no gastritis was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had gastritis.  Although a 2002 private 
emergency room record tentatively diagnosed gastritis, in 
October 2004, a VA examiner opined that the veteran's GI 
complaints were not related to medication taken for back pain 
and, in June 2005, the VA examiner found no clinical evidence 
of gastritis/GERD in light the normal UGI test results.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has gastritis.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has gastritis has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

4. All Three Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen v. 
Brown, supra.  There is no evidence showing, and the veteran 
does not assert, that he has had sufficient medical training 
to provide competent medical evidence as to the etiology of 
his loss of sense of smell, joint and bone pain, and 
gastritis due to his service-connected LPM.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
claimed loss of sense of smell and joint and bone pain 
claimed as due to an undiagnosed illness, and gastritis as 
due to his service-connected LPM.  The preponderance of the 
evidence is therefore against the appellant's claims of 
entitlement to service connection for a loss of sense of 
smell and joint and bone pain, claimed as due to an 
undiagnosed illness, and gastritis as due to his service-
connected low back disability.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
loss of sense of smell and joint and bone pain, claimed as 
due to an undiagnosed illness, and gastritis, claimed as due 
to the veteran's service-connected LPM, must be denied.



II.	Increased Initial Rating in Excess of 20 Percent For 
LPM Prior to October 25, 2004

A.	Factual Background

Service connection for LPM was granted by the RO in a 
November 1996 rating decision that awarded a 10 percent 
disability rating under DC 5299-5292.  The RO reached that 
determination, in large measure, upon review of National 
Guard service medical records that showed that while on 
inactive duty for training in January 1996, the veteran fell 
and injured his back.  He complained of back pain in February 
1996 and, in March 1996, was diagnosed with low back strain.

Post service, an October 1996 VA orthopedic examination 
report reflects the veteran's complaints of low back pain, 
with forward bending that worsened on bending forward.  He 
described cramps in both calves and swelling.  On 
examination, there were no postural abnormalities of the back 
and no fixed deformities.  There was evidence of mild 
lumbosacral paravertebral muscle spasm.  Range of motion of 
the lumbar sine was forward flexion to 80 degrees, backward 
extension to 25 degrees, right and left lateral flexion to 35 
degrees, right rotation to 35 degrees, and left rotation to 
30 degrees.  There was objective evidence of pain on motion 
on forward flexion and backward extension of the lumbar 
spine.  There was no muscle atrophy of the legs.  The veteran 
had a negative straight leg raising, bilaterally with normal 
muscle strength.  The diagnosis was lumbar paravertebral 
myositis.

A February 1997 VA radiology report of a magnetic resonance 
image (MRI) of the veteran's cervical spine includes an 
impression of degenerative changes of the cervical spine, 
suspected cervical muscle spasm and posterior right 
paracentral disk protrusion at C6-C6 level.

A January 1999 private radiology report of an x-ray of the 
veteran's lumbar spine reflects mild spondylosis and rotation 
of the spine to the right and a need to rule out muscle 
spasm.

VA outpatient records indicate that the veteran was seen in 
March 1997 with complaints of low back pain.  He was observed 
to be ambulating normally.  His lumbosacral spine was tender 
with spasms.  Straight leg raising was to 90 degrees and 
there was no neural deficit.  

During his July 1997 personal hearing, the veteran indicated 
he was currently under therapy at the VA outpatient clinic. 

VA medical records, dated from August 1997 to September 1999, 
reflect the veteran's treatment for low back pain that 
included physical therapy.

During his July 1999 personal hearing at the RO, the 
veteran's representative argued that the veteran's service-
connected back disability warranted a 50 percent evaluation, 
with a separate evaluation for back pain and limitation of 
motion.  The veteran complained of back pain that made him 
unable to sit up straight or recline in the back of a seat.  
His back disability was treated with physical therapy and 
prescribed medications.

In July 1999, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
veteran complained of constant sharp low back pain and 
stiffness, with occasional radiation of pain up towards the 
neck.  He also complained of occasional left lower extremity 
numbness when resting and numbness at the feet of both lower 
extremities when running.  He denied fecal or urinary 
incontinence.  His treatment included taking Naprosyn, and 
physical therapy.  During flare-ups, he was able to function 
and work; standing, sitting, bending precipitated pain, and 
head, medication and physical therapy alleviated it.  He used 
a lumbosacral corset.  The veteran worked as a penal guard, 
standing up and walking around.  He was unable to sit 
frequently that affected his work due to increased low back 
pain.  

On examination, range of motion of the lumbar spine was trunk 
flexion to 45 degrees, extension to 13 degrees, right and 
left lateral bending to 17 degrees; and right and left 
rotation to 45 degrees, with painful motion at 45 degrees.  
There was tenderness to palpation at the L5 level of 
paravertebral muscles bilaterally, with no spasms and no 
postural deformity or postural atrophies or atrophies in the 
upper and lower extremities muscles.  Strength was 
essentially normal.  There was a negative straight leg 
raising test, negative Lasegue, Spurling, and Patrick tests.  
Results of the February 1997 MRI were noted.  The diagnoses 
were cervical and lumbar myositis and degenerative joint 
disease of the cervical spine.

VA outpatient records dated in March 2000 reflect the 
veteran's complaints of back pain.  A physical therapy 
progress note reflects full range of motion in the trunk that 
was painful in last degrees.  There was pain to deep 
palpation in the iliolumbar area and mild to moderate muscle 
spasm.

In a July 2000 rating decision, the RO awarded a 20 percent 
rating for the veteran's service-connected low back 
disability, under DC 5292.

An August 2000 private CT report of a scan of the veteran's 
lumbosacral spine showed a small left paracentral herniated 
nucleus pulposus (HNP) at L-4-L-5.

In a September 2000 private record, Dr. A.E. noted no 
objective or subjective changes in the veteran's clinical 
findings since his last visit.  The assessment was 
symptomatic L4-5 lumbar myositis.  A September 2000 VA record 
indicates that the veteran still had low back pain.  

In a December 2000 signed statement, J.C., M.D., said that 
the veteran had a history of HNP at L4-5 and was unable to 
return to work.

According to a December 2000 medical assessement from the 
U.S. Postal Service, the veteran was diagnosed with chronic 
lumbar myositis and a herniated disc.  His condition was 
described as permanent.

A July 2001 VA treatment record indicates that the veteran 
was seen for an exerbation of chronic LPM with complaints of 
persistent radiculopathy to the left lower extremity.  It was 
noted that he ambulated without assistance.


B.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected LPM, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The veteran's entire 
history is reviewed when making a disability rating.  38 
C.F.R. § 4.1.

The Board notes that the November 1996 rating decision 
granted service connection and the 10 percent disability 
rating, effective from January 1996.  In November 1996, the 
RO received the veteran's notice of disagreement with the 
disability evaluation awarded to his service-connected back 
disability.  In an August 2000 rating decision, the RO 
awarded a 20 percent disability evaluation, effective from 
January 1996.  The Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to 
the primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, DC 5293 (2005), 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2006)).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The latter amendment and subsequent correction 
were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions dated in November 1996 and August 2000.  The 
May 1997 SOC evaluated the veteran's claim using the old 
regulations.  In January 2005, the RO issued an SSOC that 
evaluated the veteran's claim using the new regulations 
effective from September 26, 2003.  The veteran was afforded 
an opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran in our proceeding under 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Under 38 C.F.R. § 4.71a, DC 5021 (2006), myositis will be 
rated on limitation of the affected parts, as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis), established by X-
ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2006).

The Board notes that the RO rated the veteran's service-
connected back disability under DC 5292 that evaluated 
limitation of motion of the spine and assigned a 20 percent 
evaluation.  Under the old criteria, under DC 5292, 
limitation of motion in the lumbar spine was assigned a 40 
percent rating when severe, and a 20 percent rating when 
moderate.  38 C.F.R. § 4.71a, DC 5292 (2002), effective prior 
to September 26, 2003.

Normal range of motion of the cervical spine is flexion- 
extension from 0 to 45 degrees, lateral flexion from 0 to 45 
degrees and rotation from 0 to 80 degrees.  38 C.F.R. §4.71a, 
Plate V (2006).

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  Id.

Under the old regulations, effective prior to September 2003, 
under DC 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, DC 5295 (2002), 
effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Id.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, a 20 percent evaluation was warranted for 
intervertebral disc syndrome if the disability was moderate 
with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002), 
effective prior to September 23, 2002.  A 40 percent 
evaluation was assigned if it was severe with recurring 
attacks with intermittent relief.  Id.  An evaluation of 60 
percent was warranted when the disability was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5343 (2005)). Under the revised criteria, lumbosacral 
or cervical strain is evaluated under DC 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  These evaluations are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
Id. (This clearly implies that the factors for consideration 
under the holding in DeLuca v. Brown, supra, are now 
contemplated in the rating assigned under the general rating 
formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
objectively manifested neurologic symptoms as a consequence 
of his service-connected lumbar spine disorder prior to 
October 25, 2004.  Nor is there medical evidence of record to 
reflect that he had forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent evaluation 
under the regulations currently in effect.  Ankylosis, 
whether favorable or unfavorable, involves fixation of the 
spine.  Id. at 51,457, Note (5).  Ankylosis has been defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).

Under the old regulations, effective prior to September 26, 
2003, DC 5289 provides that a 40 percent rating will be 
assigned for ankylosis of the lumbar spine at a favorable 
angle, and a 50 percent rating assigned for ankylosis at an 
unfavorable angle.  38 C.F.R. § 4.71a, DC 5289 (2002).

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, the total medical evidence of record is 
entirely negative for any reference to a current diagnosis of 
intervertebral disc syndrome.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  See 
DeLuca v. Brown, supra.

Upon review of the probative medical evidence of record, the 
Board has determined that an initial rating in excess of the 
currently assigned 20 percent evaluation is not warranted for 
the period prior to October 25, 2004.

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the new rating 
criteria are less favorable than the old regulations at 38 
C.F.R. § 4.71a (2002).

The collective evidence of record indicates that although the 
veteran wore a lumbar corset or back brace, he ambulated 
without assistance.  Flexion of the lumbar spine was to 80 
degrees (in October 1996), to 45 degrees (at the July 1999 VA 
examination), and full (in the March 2000 VA medical record) 
and combined limitation of motion was greater than 120 
degrees when there was pain at flexion of 45 degrees (at the 
July 1999 VA examination).  See DeLuca v. Brown, 8 Vet. App. 
at 204-7).  The October 1999 VA examination also reflects 
that the veteran had no spinal deformity, and only mild 
spondylosis was noted in the January 1999 private x-ray 
report.

Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been manifested.  Thus, not only would the veteran 
not be entitled to a 40 percent or higher rating under the 
new criteria (because ankylosis, or forward flexion limited 
to 30 degrees or less is never shown to have been 
manifested), he would not even be entitled to the 20 percent 
rating he now carries.  Thus, rating the veteran's 
lumbosacral strain under new DC 5237 and the new "General 
Rating Formula for Diseases and Injuries of the Spine" is 
clearly less favorable than rating his disability under the 
old regulations at 38 C.F.R. § 4.71a (2002).  VAOGCPREC 3- 
2000.

In this case then, the veteran's claim is to be evaluated 
under the regulations in effect prior to September 26, 2003.  
Lumbosacral strain was evaluated as 20 percent disabling when 
there was a disability picture consistent with: muscle spasm 
on extreme forward bending, a loss of lateral spine motion, 
unilateral, in the standing position.  Lumbosacral strain 
that was severe was assigned a 40 percent rating. Severe 
strain contemplated listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002). A 40 percent rating was also available for 
severe limitation of lumbar motion under DC 5292 (2002).

However, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence still is against 
an initial rating higher than 20 percent for a lumbosacral 
strain disability.

This is because severe limitation of motion is not shown by 
the objective medical evidence of record.  Also, none of the 
criteria enumerated at DC 5295 as representative of a severe 
lumbosacral strain disability are shown, either.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected LPM are contemplated in the currently 
assigned 20 percent rating.  There is no indication that 
pain, due to disability of the lumbar spine, causes 
functional loss greater than that contemplated by the 20 
percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

Furthermore, as set forth above, the evidence on file does 
not reflect disability or functional impairment to the extent 
to warrant a rating in excess of 20 percent under the old or 
current rating criteria for intervertebral disc syndrome.

While the July 1999 VA examination report describes the 
veteran's complaints of constant sharp pain, severe 
disability was not diagnosed and is, thus, consistent with 
current Board evaluation.  Further, while the July 2001 VA 
outpatient record notes that he was seen for an exerbation of 
his LPM with complaints of persistent radiculopathy to the 
left lower extremity, nothing in this record described the 
veteran as having severe disability. 

The Board concludes that the objective medical evidence of 
record preponderates against a finding that the veteran's 
service-connected LPM disability warrants a rating in excess 
of 20 percent for the period prior to October 25, 2004.  The 
Board does not find that the evidence is so evenly balanced 
that there should be doubt as to any material issue regarding 
the matter of a rating in excess of 20 percent for the 
service-connected lumbosacral strain.  The preponderance of 
the evidence is clearly against the claim.  38 U.S.C.A. § 
5107.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing in the record on appeal that the appellant's 
service-connected LPM has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization prior to October 25, 2004.  In the absence of 
such factors, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected back 
disability, as the Court indicated can be done in this type 
of case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

Service connection for loss of sense of smell as due to an 
undiagnosed illness is denied.

Service connection for joint and bone pain as due to an 
undiagnosed illness is denied.

Service connection for gastritis as due to the veteran's 
service-connected LPM including medication prescribed for the 
low back disability is denied.

An initial rating in excess of 20 percent for LPM, for the 
period prior to October 25, 2004, is denied.


REMAND

The veteran seeks an increased rating for his service-
connected LPM, evaluated as 40 percent disabling since 
October 25, 2004, and the matter of a separate compensable 
evaluation for bilateral radiculopathy as due to the service-
connected LPM has also been raised.  The effective date 
assigned was the date of an examination showing an increase 
in severity.

As noted above, during the pendency of the veteran's appeal, 
substantive changes were made to that portion of the Rating 
Schedule that addresses evaluation of the spine. 

A June 2005 VA neurological examination report includes a 
diagnosis of "possible" bilateral lumbosacral 
radiculopathy.  The VA examiner opined that it was "at least 
likely as not" that the veteran's lower back problems were 
related to his service-connected injury.  Subsequently, the 
RO requested that the VA neurologist clarify his medical 
opinion by providing a "definitive" opinion as to whether 
it was at least as likely as not that the veteran's bilateral 
lumbosacral radiculopathy was secondary to the service-
connected LPM and identify the extremities affected by the 
radiculopathy.  An orthopedic examination of the service-
connected LPM was also requested.  But, while in October 
2005, a VA orthopedic examiner opined that lumbar 
radiculopathy was not caused by or a result of the veteran's 
service-connected LPM because there was no evidence of lumbar 
radiculopathy on physical examination, there is no indication 
that the June 2005 VA neurologist reviewed the record or that 
the veteran afforded a new neurological examination.  

The revised rating criteria provide a general rating formula 
for evaluating spinal impairment that provides for separate 
evaluations of neurological impairments attributable to the 
spinal disorder, among other changes.  The Board notes that 
the January 2005 SSOC includes these criteria.  Thus, any 
findings of bilateral radiculopathy associated with the 
service-connected LPM would warrant a separate disability 
rating for bilateral radiculopathy as due to the service-
connected LPM.

Thus, in the interest of due process and fairness, the Board 
believes that the veteran should be examined by a neurologist 
to determine if there are any neurological manifestations 
associated with his service-connected LPM.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the service 
connection and increased rating 
claims on appeal, as outlined by 
the court in Dingess v. 
Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO should obtain VA or non VA 
medical records regarding the 
veteran's treatment for his 
service-connected low back 
disability, dated from March 2005 
to the present.

3.	The RO should schedule the 
veteran for a VA neurological 
examination, and orthopedic 
examination if warranted, to 
determine the current severity 
and all manifestations of his 
service-connected LPM.  All 
indicated tests and studies 
should be conducted and all 
neurological manifestations of 
the service-connected low back 
disorder should be set forth in 
detail.  The examiner is asked to 
address the following questions:

a.	does the veteran's service-
connected LPM disability 
involve only the muscles and 
joint structure, or does it 
also involve the nerves?  

b.	If, so, the examiner is 
requested to comment on the 
neurologic manifestations of 
the lumbar paravertebral 
myositis.  Nerves affected 
and the degree of complete 
or incomplete paralysis in 
the lower extremities caused 
by the service-connected 
lumbosacral disability 
should be specified, 
including, but not limited 
to, bowel or bladder 
impairment.

c.	Does the veteran have 
intervertebral disc 
syndrome?

d.	 The examiner should also 
indicate the number of 
incapacitating episodes the 
veteran has experienced over 
the past year, if any; i.e., 
those requiring bed rest as 
prescribed by a physician 
associated with the service-
connected LPM?

e.	Does the service-connected 
LPM disability cause 
weakened movement, excess 
fatigability, and 
incoordination and, if so, 
can the examiner comment on 
the severity of these 
manifestations on the 
ability of the appellant to 
perform average employment 
in a civil occupation?

f.	If the severity of these 
manifestations cannot be 
quantified, the examiner 
should so indicate.

g.	With respect to the 
subjective complaints of 
pain, the examiner is 
requested to specifically 
comment on whether pain is 
visibly manifested on 
movement of the joints, the 
presence and degree of, or 
absence of, muscle atrophy 
attributable to the service-
connected LPM, the presence 
or absence of changes in 
condition of the skin 
indicative of disuse due to 
the service-connected LPM, 
or the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain attributable to the 
service-connected LPM.

h.	The examiner is also 
requested to comment upon 
whether or not there are any 
other medical or other 
problems that have an impact 
on the functional capacity 
affected by the service-
connected LPM, and if such 
overlap exists, the degree 
to which the non-service-
connected problem(s) creates 
functional impairment that 
may be dissociated from the 
impairment caused by the 
service-connected LPM.  If 
the functional impairment 
created by the non-service-
connected problem(s) cannot 
be dissociated from the 
service-connected 
disability, the examiner 
should so indicate.

i.	Is the veteran's service-
connected LPM disability 
manifested by: (i) muscle 
spasm, guarding, or 
localized tenderness not 
resulting in abnormal gait 
or abnormal spinal contour, 
or vertebral body fracture 
with loss of 50 percent or 
more of the height; (ii) 
muscle spasm or guarding 
severe enough to result in 
an abnormal gait or abnormal 
spinal contour such as 
scoliosis, reversed 
lordosis, or abnormal 
kyphosis; (iii) unfavorable 
ankylosis of the entire 
spine?

j.	A complete rationale should 
be provided for all opinions 
rendered by the examiner and 
the findings should address 
the 38 C.F.R. § 4.40, 4.45, 
4.59, and the previous and 
amended criteria for rating 
spinal disorders.

4.	Thereafter, the RO should 
readjudicate the veteran's claim 
for a rating in excess of 40 
percent from October 25, 2004 for 
his service-connected LPM, to 
include consideration of a 
separate compensable disability 
rating for all neurological 
manifestations of the service-
connected LPM including bilateral 
radiculopathy as due to the 
service-connected LPM, based on a 
de novo review of the pertinent 
evidence and in light of all 
applicable criteria including 
recent changes in the rating 
criteria applicable to back 
disabilities.  If the benefits 
sought on appeal are not granted 
to the veteran's satisfaction, 
the veteran and his 
representative should be 
furnished a SSOC.  The SSOC 
should contain notice of all 
relevant actions taken on the 
claim, to include a summary of 
the evidence and applicable law 
and regulations considered 
pertinent to the issues currently 
on appeal since the December 2005 
SSOC.  An appropriate period of 
time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs


